Citation Nr: 1502614	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-17 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's right (major) index (second) finger amputation residuals.  

2.  Entitlement to an initial compensable disability evaluation for the Veteran's right (major) middle (third) finger degenerative joint disease.  

3.  Entitlement to an initial compensable disability evaluation for the Veteran's right (major) ring (fourth) finger degenerative joint disease.  

4.  Entitlement to special monthly compensation based on the loss of use of the right hand.  

5.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from December 1971 to December 1975.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Denver, Colorado, Regional Office (RO) which, in pertinent part, denied both an increased disability evaluation for the Veteran's right (major) index (second) finger amputation residuals and special monthly compensation based on the loss of use of the right hand.  In April 2012, the RO, in pertinent part, established service connection for both right (major) middle (third) finger degenerative joint disease; assigned a noncompensable evaluation for that disability; effectuated the award as of May 6, 2011; established service connection for right (major) ring (fourth) finger degenerative joint disease; assigned a noncompensable evaluations for that disability; and effectuated the award as of August 17, 2011.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

In February 2013, the accredited representative submitted a Statement of Accredited Representative in Appealed Case (VA Form 646) which may be reasonably construed as a substantive appeal from the denial of compensable evaluations for the Veteran's right middle finger and ring finger degenerative joint disease.  In his June 2012 Appeal to the Board (VA Form 9), the Veteran advanced that "nor can I be retrained to hold competitive employment due to the evolution of electronic devices due to my combined right hand disabilities."  Such a statement may be reasonably construed as an informal claim of entitlement to a TDIU.  The United States Court of Appeals for Veterans Claims (Court) has directed that when entitlement to a TDIU) is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Therefore, the Board finds that the issues of the initial evaluation of both the Veteran's right middle finger and ring finger degenerative joint disease and a TDIU are on appeal and will be addressed below.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that both an evaluation in excess of 10 percent for his right index finger amputation residuals and special monthly compensation under the provisions of 38 U.S.C.A. § 1114(k) are warranted as the combined effect of his service-connected right finger disabilities result in the loss of use of his right hand and render him unable to either continue with his employment in the construction trades or to "be retrained to hold competitive employment due to the evolution of electronic devices."  He specifically advances that the relevant portions of the rating schedule addressing finger disabilities are inadequate to evaluate the combined occupational impairment associated with his service-connected right finger disabilities.  

A June 2012 VA social work treatment record states that the Veteran had been accepted to a VA Vocational Rehabilitation program.  The Veteran's VA Vocational Rehabilitation file has not been associated with the record.  Further, the Board notes that VA clinical documentation dated after September 2012 is not of record.  

VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran's service-connected right finger disabilities involve index finger amputation residuals and middle and ring finger degenerative joint disease manifested by pain associated with use of the right hand.  Combinations of finger amputations with ankylosis or limitation of motion of the fingers are to be rated on the basis of the grade of disability; i.e., amputation, unfavorable ankylosis, most representative of the levels or combinations.  38 C.F.R. § 4.71a (2014).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  See Hicks v. Brown, 8 Vet. App. 417, 420 (1995) (citing Litchenfels v. Derwinski, 1 Vet. App. 484, 488 (1991)).  

A veteran may be entitled to consideration under 38 C.F.R. § 3.321(b) for referral for an extra-schedular evaluation based on multiple disabilities when the combined effect is exceptional and not captured by schedular evaluations.  Referral for an extra-schedular rating under 38 C.F.R. § 3.321(b) is to be considered when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular evaluations for the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was last afforded a VA hand examination in October 2012.  Given the complex nature of the Veteran's multiple service-connected right finger disabilities and the authorities cited above, the Board finds that further VA joint evaluation would be helpful in resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his right index, middle, and ring finger disabilities after September 2012.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Request that the Veteran's VA Vocational Rehabilitation file be associated the record.  

3.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran after September 2012.  

4.  Schedule the Veteran for a VA joint examination conducted by the appropriate physician in order to assist in determining the nature and severity of his right index (second) finger amputation residuals, right middle (third) finger degenerative joint disease, and right ring (fourth) finger degenerative joint disease.  All indicated tests and studies should be accomplished and the findings then reported in detail.  
The examiner should advance an opinion as to the combined effect of the Veteran's service-connected right finger disorders on his vocational activities including whether such disabilities render him unable to secure and follow substantially gainful employment.  

All relevant medical records, including the claims folder, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Then readjudicate the issues on appeal.  Additionally, the RO should specifically consider whether to refer the Veteran's claims file to the Director, Compensation and Pension Service, for extraschedular adjudication, to include whether a combined extraschedular rating is warranted under 38 C.F.R. § 3.321(b) in light of the Federal Circuit's decision in Johnson.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

